This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"shake mechanism to shake in a direction parallel to the gas purge mechanism" in claims 1, 8, & 9.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Equivalents of the:
"shake mechanism to shake in a direction parallel to the gas purge mechanism" include:
a movement mechanism reciprocally moving a substrate parallel to a gas purge mechanism,
a movement mechanism reciprocally moving a substrate parallel to a gas purge mechanism without causing a substrate to travel in one direction,
a movement mechanism reciprocally moving a substrate in the +X-direction parallel to a gas purge mechanism (see e.g., FIG. 6B),
a movement mechanism reciprocally moving in a substrate the -X-direction parallel to a gas purge mechanism (see e.g., FIG. 6C),
a movement mechanism reciprocally moving a substrate in the +X-direction see e.g., FIGs. 2 & 11),
a shake mechanism for moving a substrate by reciprocating strokes parallel to a gas purge mechanism,
a shake mechanism for moving a substrate by reciprocating strokes parallel to a gas purge mechanism without causing the substrate to travel in one direction,
a shake mechanism for moving a substrate by reciprocating strokes in the +X-direction parallel to a gas purge mechanism (see e.g., FIG. 6B),
a shake mechanism for moving a substrate by reciprocating strokes in the -X-direction parallel to a gas purge mechanism (see e.g., FIG. 6C), and
a shake mechanism for moving a substrate by reciprocating strokes in the +X-direction and -X-direction parallel to a gas purge mechanism (see e.g., FIGs. 2 & 11).
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under AIA  35 USC § 103 as being unpatentable over US 20120141676 A1 (Sershen'676) in view of US 20080152806 A1 (Forrest'806), US 20020041942 A1 (Kuehnle'942), and US 20130143415 A1 (Yudovsky'415).
Regarding claim 8, Sershen'676 discloses a semiconductor manufacturing apparatus (FIGs. 1-14: atomic layer deposition {ALD} coating system 700) comprising:
a process chamber (ALD chamber enclosure 745) to treat a substrate (substrate 1130) using process gas in a vacuum state;
a gas purger (gas manifold 710 &/or 1300 including a gas exhaust system) in the process chamber (ALD chamber enclosure 745); and
a shaker (linear displacement mechanism {e.g., including a mechanical linear displacement system comprising a ball screw assembly 740, linear track 735}, motor drive or drive coupling 730, and linear bellows 725) on which the substrate (substrate 1130) is to be disposed and configured to shake the substrate (substrate 1130) in a direction parallel to the gas purger,

    PNG
    media_image1.png
    900
    1538
    media_image1.png
    Greyscale

FIG. 7 of Sershen'676

    PNG
    media_image2.png
    1600
    2374
    media_image2.png
    Greyscale

FIG. 3 of Sershen'676 (Cropped)

    PNG
    media_image3.png
    460
    1541
    media_image3.png
    Greyscale

FIG. 2 of Sershen'676 (Cropped)

    PNG
    media_image4.png
    156
    829
    media_image4.png
    Greyscale

FIG. 13 of Sershen'676 (Cropped)
the gas purger (gas manifold 710 &/or 1300 including a gas exhaust system) including:
first gas feed ports (FIG. 2: nozzle apertures 292 of 1st precursor 220 in unit cell 200 of gas manifold & nozzle apertures 292 of 1st purge nozzle 150 in unit cell 200 of gas manifold; & FIG. 13: nozzle apertures 1370 of 1st precursor 1335 in unit cell 
second gas feed ports (FIG. 2: nozzle apertures 292 of 2nd precursor nozzle 130 in unit cell 200 of gas manifold & nozzle apertures 292 of 2nd purge nozzle 160 in unit cell 200 of gas manifold; & FIG. 13: nozzle apertures 1370 of 2nd precursor nozzle 1340 in unit cell of gas manifold 1300 & nozzle apertures 1370 of 2nd purge nozzle at 1345 in unit cell of gas manifold 1300) provided alternately along with the first gas feed ports along a direction perpendicular to a movement direction of the shaker (linear displacement mechanism {e.g., including a mechanical linear displacement system comprising a ball screw assembly 740, linear track 735}, motor drive or drive coupling 730, and linear bellows 725) and to eject the reactant gas and the inactive gas in different timings from each other, and
a plurality of gas discharge ports (FIG. 2: exhaust inlets of exhaust plenums 280 &/or 285 about 1st precursor nozzle 220 in unit cell 200 of gas manifold & exhaust inlets of exhaust plenums 280 &/or 285 about 2nd precursor nozzle 230 in unit cell 200 of gas manifold; & FIG. 13: exhaust inlets 1355 about 1st precursor nozzle 1335 in unit cell of gas manifold 1300 & exhaust inlets 1355A about 2nd precursor nozzle 1340 in unit cell of gas manifold 1300) 
a plurality of gas feed port lines in which the gas feed ports are linearly arranged, and
the gas discharge ports (FIG. 2: exhaust inlets of exhaust plenums 280 &/or 285 about 1st precursor nozzle 220 in unit cell 200 of gas manifold & exhaust inlets of exhaust plenums 280 &/or 285 about 2nd precursor nozzle 230 in unit cell 200 of gas manifold; & FIG. 13: exhaust inlets 1355 about 1st precursor nozzle 1335 in unit cell of gas manifold 1300 & exhaust inlets 1355A about 2nd precursor nozzle 1340 in unit cell of gas manifold 1300) arranged linearly between the gas feed port lines and are depressurized by a vacuum pump, and
the gas feed ports (FIG. 2: nozzle apertures 292 of 1st precursor 220 in unit cell 200 of gas manifold & nozzle apertures 292 of 1st purge nozzle 150 in unit cell 200 of gas manifold; & FIG. 13: nozzle apertures 1370 of 1st precursor 1335 in unit cell of gas manifold 1300 & nozzle apertures 1370 of 1st purge nozzle 1350 in unit 
the gas discharge ports (FIG. 2: exhaust inlets of exhaust plenums 280 &/or 285 about 1st precursor nozzle 220 in unit cell 200 of gas manifold & exhaust inlets of exhaust plenums 280 &/or 285 about 2nd precursor nozzle 230 in unit cell 200 of gas manifold; & FIG. 13: exhaust inlets 1355 about 1st precursor nozzle 1335 in unit cell of gas manifold 1300 & exhaust inlets 1355A about 2nd precursor nozzle 1340 in unit cell of gas manifold 1300) having a discharge opening having a rectangular long groove shape, said discharge opening recessed farther from the substrate than the tip opening of the gas feed port; and
a number of the gas discharge ports being smaller than that of the gas feed ports.
FIGs. 1-3, 14; ¶¶[0023]-[0037]; ¶[0040]; ¶¶[0041]-[0054]; ¶¶[0057]-[0103]; & ¶[0108].
Regarding claim 8, Sershen'676 does not expressly disclose:
the gas discharge ports connected to a gas concentration detector.
Regarding claim 8, Kuehnle'942 discloses:
gas discharge ports (tubes 104 connected to a vacuum source V by way of valves 106) connected to a gas concentration detector (on-line gas analyzer 116 connected to exhaust tubes 104 by way of branch lines 104a, on-line gas analyzer 116 monitoring composition of exhaust gas of exhaust tubes 104, on-line gas 
FIGs. 6 & 7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].

    PNG
    media_image5.png
    869
    1214
    media_image5.png
    Greyscale

FIG. 7 of Kuehnle'942 (Annotated & Cropped)
A motivation for adding the gas concentration detector as disclosed by Kuehnle'942 to communicates the gas discharge ports of the semiconductor manufacturing apparatus of Sershen'676 is to regulate the flow of one of more of the 1st precursor gas &/or 2nd precursor gas &/or 1st purge gas &/or 2nd purge gas &/or remove exhaust gases (any residual gases) by monitoring the composition of any residual gases by way of the gas concentration detector linked to the controller and the controller configured to control one of more valves of associated with the 1st precursor gas &/or 2nd precursor gas &/or 1st purge gas &/or 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the gas concentration detector as disclosed by Kuehnle'942 to communicates the gas discharge ports of the semiconductor manufacturing apparatus of Sershen'676.
Regarding claim 8, Sershen'676 does not expressly disclose:
the circularly shaped, gas feed ports protruding toward the substrate by way of a tapered shape of the gas feed ports.
Regarding claim 8, Forrest'806 discloses:
a plurality circularly shaped, gas feed ports (FIGs. 4A-B: tapered nozzles 410 separated by of exhausts 420 of nozzle block 400; FIGs. 5A-F: nozzles 510 separated by of exhausts 520 of nozzle block) protruding toward a substrate (substrate 110)

    PNG
    media_image6.png
    757
    1542
    media_image6.png
    Greyscale

FIG. 4A of Forrest'806 (Cropped)
by way of the tapered shape of the plurality gas feed ports (FIGs. 4A: tapered 
FIGs. 4A-5F; ¶¶[0015]-[0017]; ¶¶[0055]-[0058]; ¶[0060]; & ¶¶[0062]-[0063].

    PNG
    media_image7.png
    1113
    1578
    media_image7.png
    Greyscale

FIG. 5A & 5B of Forrest'806
A motivation for tapering the circularly shaped, gas feed ports of Sershen'676 as disclosed by Forrest'806 is to improve deposition profiles over deposition areas and/or the improve resolution profiles over deposition areas.  Such change in shape to the tapered shape, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 8, Sershen'676 does not expressly disclose:
the gas purger comprising,
a first flow controller and a second flow controller are connected to the first gas feed ports,
a third flow controller and a fourth flow controller are connected to the second gas feed ports, and
the second flow controller and the fourth flow controller suspend feed of the inactive gas when the first flow controller feeds the precursor gas and the third flow controller feeds the reactant gas, and
the second flow controller and the fourth flow controller start to respectively feed the inactive gas when the first flow controller suspends feed of the precursor gas and the third flow controller suspends feed of the reactant gas.
Regarding claim 8, Yudovsky'415 discloses:
a gas purger (gas distribution plate 830) comprising,
a first flow controller (valve 806 connecting 2nd reactive gas B to 2nd gas ports 802a by way of leading gas manifold 804a) and a second flow controller (valve 806 connecting purge gas P to 2nd gas ports 802a by way of leading gas manifold 804a) connected to first gas feed ports (2nd gas ports 802a),
a third flow controller (valve 806 connecting 3rd reactive gas C to 2nd gas ports 802b by way of leading gas manifold 804b) and a fourth flow controller (valve 806 connecting purge gas P to 2nd gas ports 802b by way of leading gas 

    PNG
    media_image8.png
    1125
    1556
    media_image8.png
    Greyscale

FIG. 8 of Yudovsky'415
the second flow controller (valve 806 connecting purge gas P to 2nd gas ports 802a by way of leading gas manifold 804a) and the fourth flow controller (valve 806 connecting purge gas P to 2nd gas ports 802b by way of leading gas manifold 804b) suspend feed of the inactive gas (purge gas P) when the first flow controller (valve 806 connecting 2nd reactive gas B to 2nd gas ports 802a by way of leading gas manifold 804a) feeds the precursor gas and the third flow controller (valve 806 connecting 3rd reactive gas C to 2nd gas ports 802b by way of leading gas manifold 804b) feeds the reactant gas, and

FIGs. 1 & 7-11; ¶[0019];¶¶[0025]-[0029]; ¶¶[0031]-[0046]; ¶¶[0061]-[0086]; & ¶¶[0088]-[0101].
A motivation for adding the first, second, third, & fourth flow controllers as disclosed by Yudovsky'415 to gas feed ports of the semiconductor manufacturing apparatus of Sershen'676 is to facilitate the capability of depositing multi-component films.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the first, second, third, & fourth flow controllers as disclosed by Yudovsky'415 to gas feed ports of the semiconductor manufacturing apparatus of Sershen'676.
Regarding claim 9, Sershen'676 discloses:
D1: a distance between the tip portion of a center of the gas feed port (orifices 1370 of longitudinal input chambers 1330) and the substrate (substrate 1130), and
D2: a distance between the tip portion (opposing exhaust inlets 1355A &/or 1355 at each longitudinal slot 1310) of a center perpendicular to the longitudinal direction of the groove shape (each longitudinal slot 1310 feeding circular orifices 1320 &/or 1325) of the gas discharge port (opposing exhaust 
the distance D1 being smaller than the distance D2,
(FIGs. 7-14; ¶¶[0030]-[0037]; ¶[0040]; ¶[0042]; ¶[0048]; ¶¶[0065]-[0103]; & ¶[0108]); and

    PNG
    media_image4.png
    156
    829
    media_image4.png
    Greyscale

FIG. 13 of Sershen'676 (Cropped)
Forrest'806 discloses:
D1: a distance between the tip portion of a center of the gas feed port (FIG. 4A: tapered nozzles 410 separated by of exhausts 420 of nozzle block 400) and the substrate (substrate 110), and

the distance D1 being smaller than the distance D2
(FIGs. 4A-5F; ¶¶[0015]-[0017]; ¶¶[0055]-[0058]; ¶[0060]; & ¶¶[0062]-[0063]).

    PNG
    media_image6.png
    757
    1542
    media_image6.png
    Greyscale

FIG. 4A of Forrest'806 (Cropped)
Regarding claim 10, Sershen'676 discloses:
the shaker (linear displacement mechanism {e.g., including a mechanical linear displacement system comprising a ball screw assembly 740, linear track 735}, motor drive or drive coupling 730, and linear bellows 725) reciprocally shaking the substrate (substrate 1130) between the gas feed ports (orifices 1370 of longitudinal input chambers 1330) and the gas discharge ports (opposing exhaust inlets 1355A &/or 1355 at each longitudinal slot 1310 & feeding circular orifices 1320 &/or 1325 by way of each longitudinal slot 1310) so that points on 
FIGs. 7-14; ¶¶[0030]-[0037]; ¶[0040]; ¶[0042]; ¶[0048]; ¶¶[0065]-[0103]; & ¶[0108].
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 30 December 2020 with respect to claims 8-10 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716